DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are two claims 23 in the application.  It is believed that the second claim 23 was intended to be claim 24.  The subsequent claims are being treated as their claim numbers increased by 1.  Due to the change in numbers, claim 26+1 are being treated as depending from claim 24+1; claim 28+1 are being treated as depending from claim 26+1; and claim 30+1 are being treated as depending from claim 28+1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-31 are rejected under 35 U.S.C. 103 as being unpatentable over Cappeller et al. (2012/0042770).
Re: claim 1, Cappeller shows a piston cylinder device, as in the present invention, comprising:
a cylinder 11 having a tubular wall, an end wall 12 at a first end of the tubular wall and a guide 140 at a second end of the tubular wall, and said tubular wall, said end wall and said guide forming a pressure chamber 117 there between,
a piston 116 disposed within the pressure chamber and connected to a piston rod 115, the piston rod extending through the guide and into the pressure chamber, the piston rod being slidable relative to the guide,
the guide being fixedly secured to the cylinder by a lock ring 143 arranged to protrude in a circumferential lock ring groove of an inner wall of the tubular wall of the cylinder and an opposing lock ring groove of an outer wall of the guide, see figure 5,
a sealing means 127 is arranged to seal between the guide and the inner wall of the tubular wall to prevent fluid leakage from the pressure chamber to the surroundings,
the piston cylinder device is provided with a material weakening zone 144 arranged in the outer wall of the guide axially between the lock ring and the first end of 
a leakage gap 121 is arranged to interrupt the sealing means upon deformation or shearing of the material weakening zone such that gas from the pressure chamber is allowed to leave the pressure chamber through said leakage gap to the surroundings, as shown in figures 5 and 7.
Cappeller shows the material weakening zone 144 and the continuous or discontinuous groove to be arranged in the outer wall of the guide 140 while the claim requires that the material weakening zone and the continuous or discontinuous groove to be arranged in an inner wall of the tubular wall of the cylinder.  Cappeller’s arrangement is a reversal of the claimed invention.  MPEP 2144.04 VI. A. is cited below to show that a reversal of parts without affecting the operation is obvious.  One of ordinary skill in the art at the time of filing would have been able to reverse the parts in the device of Cappeller in order to simplify manufacturing process, simplify installation process, or reduce cost, etc.
2144.04 Legal Precedent as Source of Supporting Rationale [R-10.2019]
VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS 
A. Reversal of Parts 
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.). 


Re: claim 4, Cappeller shows the sealing means 127 to be arranged in a circumferential groove in the outer wall of the guide.
Re: claim 5, the claimed location is the reverse of Cappeller’s.  Please see MPEP 2144.04 VI. A. above.
Re: claim 6, Cappeller shows the leakage gap 121 is axially arranged between the lock ring 143 and the sealing means 127.
Re: claims 7 and 9, Cappeller shows the leakage gap 121 is a continuous or discontinuous circumferential groove.  The claimed location is the reverse of Cappeller’s.  Please see MPEP 2144.04 VI. A. above.
Re: claims 8 and 10, Cappeller shows the leakage gap 121 is a continuous or discontinuous circumferential groove arranged in the outer wall of the guide 140.
Re: claim 11, Cappeller shows the leakage gap 121 is integrated with the lock ring groove via the circumferential groove under the weakening material zone 144.
Re: claim 12, Cappeller shows the leakage gap 121 is arranged at an axial distance from the lock ring groove, see figure 5.
Re: claim 13, Cappeller shows a method of protecting a piston cylinder device against overload, said piston cylinder device comprising a cylinder 11 with a first and second end and a guide 140 such that a pressure chamber 117 is defined in the cylinder, and a piston 116 moveable in the pressure chamber, as in the present invention, the method comprising:
at a predetermined level of impact of the piston against the guide, see figure 7,

interrupting a sealing means 127 arranged to seal between the guide and the inner wall of the tubular wall upon deformation or shearing of the material weakening zone such that gas from the pressure chamber is allowed to leave the pressure chamber to the surroundings, the material weakening zone is formed between the locking groove and a continuous or discontinuous circumferential groove, see the groove between the material weakening zone 144 and shoulder 146, in the outer wall of the guide.
Cappeller shows the material weakening zone 144 to be arranged in the outer wall of the guide 140 while the claim requires that the material weakening zone to be arranged in an inner wall of the tubular wall of the cylinder.  Cappeller’s arrangement is a reversal of the claimed invention.  MPEP 2144.04 VI. A. is cited above to show that a reversal of parts without affecting the operation is obvious.  One of ordinary skill in the art at the time of filing would have been able to reverse the parts in the method of Cappeller in order to simplify manufacturing process, simplify installation process, or reduce cost, etc.
Re: claim 14, Cappeller shows a piston cylinder device, as in the present invention, comprising:
a cylinder 11 having a side wall, an end wall 12 at a first end of said side wall and a guide 140 at a second end of said side wall, and wherein said side wall, said end wall and said guide forming a pressure chamber 117 therebetween;

said guide being fixedly secured to said cylinder by a lock ring 143 arranged to be at least partially positioned in a lock ring groove, said locking ring groove at least partially formed in an inner wall of said side wall of said cylinder, see figure 5;
a seal 127 positioned between said guide and said inner wall of said side wall to inhibit or prevent fluid leakage from said pressure chamber;
a material weakening zone 144 positioned between said lock ring and said first end of said cylinder, at least a portion of said material weaken zone configured to deform or shear in a direction toward said first end of said cylinder at a predetermined level of impact of said piston against said guide when said piston is moving axially upward in said cylinder; and,
a leakage gap 121 configured to allow fluid to circumvent the seal when the material weakening zone deforms or shears.
Cappeller shows the material weakening zone 144 to be arranged in the outer wall of the guide 140 and deformed toward the first end while the claim requires that the material weakening zone to be arranged in an inner wall of the tubular wall of the cylinder and deformed toward the second end.  Cappeller’s arrangement is a reversal of the claimed invention.  MPEP 2144.04 VI. A. is cited above to show that a reversal of parts without affecting the operation is obvious.  One of ordinary skill in the art at the time of filing would have been able to reverse the parts in the method of Cappeller in 
Re: claim 15, Cappeller shows said material weakening zone 144 is located in said outer wall of said guide.
Re: claim 16, Cappeller shows said material weakening zone 144 is spaced below said lock ring.
Re: claim 17, Cappeller shows said material weakening zone is spaced below said lock ring.
Re: claim 18, Cappeller shows said material weakening zone 144 is at least partially formed of a continuous or discontinuous circumferential groove in the outer wall of the guide, see the groove between the material weakening zone 144 and shoulder 146.
Re: claim 19, Cappeller shows said material weakening zone 144 is at least partially formed of a continuous or discontinuous circumferential groove in the outer wall of the guide, see the groove between the material weakening zone 144 and shoulder 146.
Re: claim 20, Cappeller shows said material weakening zone 144 is configured to inhibit or prevent fracturing apart of an outer wall of said side wall of said cylinder.
Re: claim 21, Cappeller shows said material weakening zone 144 is configured to inhibit or prevent fracturing apart of an outer wall of said side wall of said cylinder.
Re: claim 22, Cappeller shows a method of protecting a piston cylinder device against overload, as in the present invention, comprising:
providing said piston cylinder device, said piston cylinder device comprising:

a piston 116 disposed within said pressure chamber and connected to a piston rod, said piston rod extending through said guide and into said pressure chamber, said piston rod being slidable relative to said guide;
said guide being fixedly secured to said cylinder by a lock ring 143 arranged to be at least partially positioned in a lock ring groove, said locking ring groove at least partially formed in an inner wall of said side wall of said cylinder;
a seal 127 positioned between said guide and said inner wall of said side wall to inhibit or prevent fluid leakage from said pressure chamber;
a material weakening zone 144 positioned between said lock ring and said first end of said cylinder, at least a portion of said material weaken zone configured to deform or shear in a direction toward said first end of said cylinder at a predetermined level of impact of said piston against said guide when said piston is moving axially upward in said cylinder; and, 
a leakage gap 121 configured to allow fluid to circumvent the seal when the material weakening zone deforms or shears;
causing said piston to impact against said guide at a predetermined level of impact causing said material weakening zone to deform or shear, and thereby cause fluid to flow into said leakage gap and bypass said seal to reduce pressure in said pressure chamber, see figures 5 and 7.

Re: claim 23, Cappeller shows the method as defined in claim 22, wherein said material weakening zone 144 is located in said outer wall of said guide.
Re: claim 24, Cappeller shows the method as defined in claim 22, wherein said material weakening zone 144 is spaced below said lock ring.
Re: claim 25, Cappeller shows the method as defined in claim 23, wherein said material weakening zone 144 is spaced below said lock ring.
Re: claim 26, Cappeller shows the method as defined in claim 22, wherein said material weakening zone is at least partially formed of a continuous or discontinuous circumferential groove in the outer wall of the guide, see the groove between the material weakening zone 144 and shoulder 146.
Re: claim 27, Cappeller shows the method as defined in claim 25, wherein said material weakening zone is at least partially formed of a continuous or discontinuous circumferential groove in the outer wall of the guide, see the groove between the material weakening zone 144 and shoulder 146.
Re: claim 28, Cappeller shows the method as defined in claim 22, wherein the leakage gap is integrated with said lock ring groove to enable fluid to flow from said 
Re: claim 29, Cappeller shows the method as defined in claim 27, wherein the leakage gap is integrated with said lock ring groove to enable fluid to flow from said leakage gap and into said locking ring groove when said material weakening zone is caused to be deformed or sheared, see figures 5 and 7.
Re: claim 30, Cappeller shows the method as defined in claim 22, wherein said material weakening zone 144 is configured to inhibit or prevent fracturing apart of an outer wall of said side wall of said cylinder.
Re: claim 31, Cappeller shows the method as defined in claim 29, wherein said material weakening zone 144 is configured to inhibit or prevent fracturing apart of an outer wall of said side wall of said cylinder.

Response to Arguments
Applicant's arguments filed on 3/8/21 have been fully considered.
Applicant’s amendments necessitate the indefiniteness rejection.
Applicant argues that the instant weakening zone only deforms or shears, not breaks while Cappeller does not show this feature.  Cappeller shows this feature of deforming in figures 5 and 7.
Applicant argues that the rejection based on MPEP 2144.04 VI. A. for reversal of parts is not obvious.  However, in claims 15 and 23, Applicant claims the alternative locations of the weakening zone to be on the cylinder, or guide or both.  This shows that it is obvious for the weakening zone to be on one of these 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657